Citation Nr: 1032693	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to service-connected hypothyroidism 
and hypoparathyroidism.  

2.  Entitlement to service connection for thick tongue, to 
include as secondary to service-connected hypothyroidism and 
hypoparathyroidism.  

3.  Entitlement to service connection for carpal tunnel syndrome, 
to include as secondary to service-connected hypothyroidism and 
hypoparathyroidism.  

4.  Entitlement to service connection for hypocalcemia, to 
include as secondary to service-connected hypothyroidism and 
hypoparathyroidism.  

5.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected hypothyroidism and 
hypoparathyroidism.  

6.  Entitlement to an effective date earlier than June 21, 2002, 
for the grant of service connection for a gynecological 
disability.  

7.  Entitlement to an effective date earlier than August 25, 
1998, for the grant of service connection for hypoparathyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2005, January 2006, and March 2008 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for diabetes mellitus type II, thick 
tongue, carpal tunnel syndrome, hypocalcemia, and sleep apnea; 
granted a temporary total evaluation for a gynecological 
disability, effective June 21, 2002, and assigned a 50 percent 
disability rating for a gynecological disability, effective 
October 1, 2002; and granted service connection and assigned a 10 
percent disability for hypoparathyroidism, effective August 25, 
1998.  The Veteran testified before the Board in July 2001, 
November 2004, and May 2005.  

The issue of whether the decision not to assign a separate 
compensable rating for hypoparathyroidism in a January 
1986 rating decision was clearly and unmistakably 
erroneous has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of service connection for diabetes mellitus type II, 
carpal tunnel syndrome, sleep apnea, and hypocalcemia; and 
entitlement to an effective date earlier than August 25, 1998, 
for the grant of service connection for hypoparathyroidism are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

The issues of entitlement to an increased rating for 
hypothyroidism and an increased rating for hypoparathyroidism are 
the subjects of a separate decision.  The issue of entitlement to 
service connection for fibromyalgia, to include as secondary to 
service-connected hypothyroidism and hypoparathyroidism, is also 
the subject of a separate decision.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of thick 
tongue.  

2.  The Veteran was discharged from active duty in August 1985.

3.  The Veteran's initial claim for service connection for a 
gynecological disability was filed at the RO on September 9, 
1985.

4.  Service connection for a gynecological disability was denied 
in a January 1986 rating decision.  The Veteran was notified of 
that decision but did not perfect an appeal. 

5.  On December 4, 2001, the Veteran filed a written statement 
indicating that she sought to reopen the previously denied claim 
of entitlement to service connection for a gynecological 
disability.

6.  The RO did not respond to the Veteran's statement and did not 
adjudicate entitlement to reopen the claim for service connection 
for a gynecological disability.

7.  The Veteran filed another claim of entitlement to service 
connection for a gynecological disability on August 29, 2002.

8.  Service connection for a gynecological disability was granted 
in a January 2006 rating decision, effective June 21, 2002.

9.  The Veteran's claim for service connection for a 
gynecological disability was pending from the December 4, 2001, 
application to reopen the claim for service connection for a 
gynecological disability until the grant of her claim in January 
2006.


CONCLUSIONS OF LAW

1.  The Veteran's claimed current thick tongue was not incurred 
in or aggravated by her active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The criteria for an earlier effective date of December 4, 
2001, for the grant of service connection for a gynecological 
disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 
(1998), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
The Veteran's thick tongue, however, is not a condition subject 
to presumptive service connection. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).    

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service medical records are negative for any complaints or 
treatment for a thick tongue.  At a May 1985 medical board 
proceeding, other than diagnosing the Veteran with diarrhea and 
anemia with history of weight loss following partial small bowel 
resection, painful peritoneal adhesions and operative scars, 
hypothyroidism, and hypoparathyroidism, the Veteran was not found 
to have any abnormalities.  

The competent evidence does not show any post-service diagnoses 
or treatment for thick tongue.  In a January 2005 VA medical 
report, the Veteran complained of spasms of the tongue.  A 
December 2006 VA medical report shows that the Veteran reported 
having been previously evaluated for thick tongue and possible 
surgical correction.  However, no current treating physician 
diagnosed the Veteran with thick tongue.  

Absent evidence of a current disability, service connection for 
thick tongue must be denied.  There is no competent medical 
evidence of record that demonstrates the current presence of 
thick tongue.  Because no thick tongue has been currently 
diagnosed in this case, the Board finds that service connection 
for thick tongue is not warranted.  

The Board notes that even if it were to concede that the Veteran 
has a current thick tongue disability, the objective medical 
evidence of record does not show that the Veteran's thick tongue 
is related to her period of service.  Service medical records are 
completely negative for any diagnoses or treatment for thick 
tongue.  Additionally, no medical provider has ever related the 
Veteran's thick tongue disability to her period of active 
service.  Therefore, service connection for thick tongue is not 
warranted.

The Board has considered the Veteran's claim that she has a thick 
tongue which is related to her service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what she experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to 
that which she is competent to observe, such as spasms of the 
tongue, but she is not competent to provide a medical diagnosis 
for any thick tongue or to relate any thick tongue medically to 
her service.  

The competent evidence of record does not demonstrate that the 
Veteran has a thick tongue disability.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Earlier Effective Date 

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2009).

Here, on September 9, 1985, the Veteran filed her initial claim 
for service connection for a gynecological disability.  In a 
January 1986 rating decision, the RO denied service connection 
and notified her of the determination one month later.  The 
Veteran did not perfect an appeal.  Significantly, the Veteran 
has not alleged that the January 1986 rating decision was clearly 
and unmistakably erroneous in denying her claim for service 
connection.  38 C.F.R. § 3.105(a) (2009). 

The Veteran filed an application to reopen her previously denied 
claim of entitlement to service connection for a gynecological 
disability on August 29, 2002, more than one year after her 
separation from active service in August 1985.  Where a claim has 
been filed more than one year after the date of separation from 
service, the effective date of service connection is the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b) (2009).  Here, the 
record reflects that the Veteran was diagnosed with a two-year 
history of recurrent cystitis  in March 2002.  Additionally, a 
March 2003 private medical opinion found that the Veteran's 
menorrhagia, menstrual cramps, and ovarian cyst disease had been 
incurred during service and that these conditions had 
continuously persisted after her discharge from service until her 
June 2002 hysterectomy and bilateral salpingo-oophorectomy.  
Thus, the later date is the date the application to reopen the 
claim for service connection was received. 

With regard to whether an informal or formal claim, or written 
intent to file an application to reopen the claim for service 
connection for a nervous disorder was filed prior to August 29, 
2002, the Board finds that the Veteran filed an application to 
reopen the previously denied claim in December 2001.  On December 
4, 2001, the Veteran filed a written statement indicating that 
she sought to reopen the previously denied claim of entitlement 
to service connection for a gynecological disability with new and 
material evidence.  The RO did not respond to the Veteran's 
statement and did not adjudicate entitlement to reopen the claim 
for service connection for a gynecological disability.

The Board finds that the December 2001 statement from the Veteran 
was an earlier claim that was not adjudicated and thus remained 
open and pending.  Ingram v. Nicholson, 21 Vet. App. 232 (2007) 
(a reasonably raised claim remains pending until there is an 
explicit adjudication of a subsequent claim for the same 
disability); Juarez v. Peake, 21 Vet. App. 537 (2008); Hanson v. 
Brown, 9 Vet. App. 29 (1996) (once claim is filed it remains open 
and pending until final action is taken or it is withdrawn); 38 
C.F.R. § 3.160(c) (2009) (defining pending claim as application 
that has not been finally adjudicated). 

In light of the foregoing, the Board finds that on December 4, 
2001, when she filed her application to reopen the claim, the 
evidence showed that the Veteran had a gynecological disability 
that first manifested during or as a result of her service.  
Thus, because the claim remained pending, an effective date of 
December 4, 2001, but not earlier, is warranted for the grant of 
service connection for a gynecological disability. 

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 
12 Vet. App. 413 (1999). 

The Board finds that an effective date earlier than December 4, 
2001, is not warranted because the evidence does not show that 
any claim, formal or informal, was received by VA following the 
January 1986 final denial and prior to December 4, 2001.  The 
Board finds that an effective date of December 4, 2001, is 
warranted.  Reasonable doubt has been resolved in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006; a rating 
decision in March 2008; and a statement of the case in September 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
not obtained a medical examination in relation to the claim for 
service connection for thick tongue because there is no competent 
evidence that the Veteran has a current thick tongue disability 
or that such a disability is the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for thick tongue is denied.  

An earlier effective date of December 4, 2001, for the grant of 
service connection for a gynecological disability is granted.


REMAND

Additional development is needed prior to further disposition of 
the claims.  

Regarding the claim for service connection for carpal tunnel 
syndrome, secondary to service-connected hypothyroidism and 
hypoparathyroidism, VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

A disability may be service-connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service medical records are negative for any complaints or 
treatment for carpal tunnel syndrome.  However, post-service VA 
medical records dated from September 1986 to February 2000 show 
that the Veteran received intermittent treatment for possible 
carpal tunnel syndrome.  A February 2000 letter from a VA 
physician stated that the Veteran had a history of carpal tunnel 
syndrome that could  be related to her service-connected 
hypothyroidism.    

The Board finds that the February 2000 VA opinion is too 
speculative as to whether the Veteran's carpal tunnel syndrome is 
due to her service-connected hypothyroidism.  38 C.F.R. § 3.102 
(2009); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative).  Therefore, it remains unclear 
to the Board whether the Veteran's carpal tunnel syndrome was due 
to or aggravated by her service-connected hypothyroidism and 
hypoparathyroidism.  In order to make an accurate assessment of 
the Veteran's entitlement to service connection for her carpal 
tunnel syndrome, it is necessary to have a medical opinion based 
upon a thorough review of the record that reconciles the question 
of whether the Veteran's current carpal tunnel syndrome was due 
to or aggravated by her service-connected hypothyroidism and 
hypoparathyroidism.  The Board thus finds that an examination and 
opinion addressing whether the Veteran's disorder was due to or 
aggravated by her service-connected disability is necessary in 
order to fairly decide the merits of the Veteran's claim.    

With respect to the Veteran's claim for an effective date earlier 
than August 25, 1998, for the grant of service connection for 
hypoparathyroidism, the Board notes that in February 2006, the 
Veteran filed a claim for whether the decision not to assign a 
separate compensable rating for hypoparathyroidism in a January 
1986 rating decision was clearly and unmistakably erroneous.  
That claim is not currently on appeal because the RO has not yet 
adjudicated the claim in the first instance.  The Board finds 
that the Veteran's February 2006 claim for an effective date 
earlier than August 25, 1998, for the grant of service connection 
for hypoparathyroidism is inextricably intertwined with her claim 
for whether the decision not to assign a separate compensable 
rating for hypoparathyroidism in a January 1986 rating decision 
was clearly and unmistakably erroneous.  The finding of clear and 
unmistakable error in the January 1986 rating decision because a 
separate compensable rating for hypoparathyroidism was warranted 
at the time would require the awarding of an earlier effective 
date for the grant of service connection for hypoparathyroidism.  
Therefore, the appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).   

Finally, the Board notes that new evidence was received 
pertaining to the claims for service connection for diabetes 
mellitus type II, hypocalcemia, and sleep apnea when the Veteran 
underwent a VA examination for thyroid and parathyroid diseases 
in August 2009.  No waiver of RO consideration was submitted for 
the new evidence and the claims have not been readjudiated 
subsequent to that evidence being added to the claims file.  The 
Board therefore remands those matters to the RO for 
readjudication with consideration of the newly submitted 
evidence.  38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine whether there is any 
relationship between her diagnosed carpal 
tunnel syndrome and her service-connected 
hypothyroidism and service-connected 
hypoparathyroidism.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any carpal 
tunnel syndrome is due to her 
service-connected hypothyroidism or service-
connected hypoparathyroidism.  The examiner 
should also provide an opinion as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any carpal 
tunnel syndrome has been aggravated 
(permanently increased in severity beyond the 
natural progress of the condition) by her 
service-connected hypothyroidism or service-
connected hypoparathyroidism.  If necessary, 
the examiner should attempt to reconcile the 
opinion with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The examiner 
should review the claims folder and should 
note that review in the examination report.
 
2.  Adjudicate the Veteran's claim that the 
decision not to assign a separate compensable 
rating for hypoparathyroidism in a January 
1986 rating decision was clearly and 
unmistakably erroneous.  If the claim is 
denied, inform the Veteran of her appeal 
rights and that she must perfect an appeal if 
she desires appellate review of that issue.

3.  Readjudicate the issues on appeal.  If 
any decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


